Case 1:18-cv-00307-ACK-KSC Document 19-1 Filed 09/29/18 Page 1 of 4                PageID #:
                                    161



                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAIʻI

 LANDMARK TECHNOLOGY LLC,                         CIVIL NO. 1:18-cv-00307 ACK-KSC
                                                  (Patent)
                    Plaintiff,
                                                  DEFENDANT HAWAIIAN ISLES
          vs.
                                                  KONA COFFEE CO., LTD.’S
                                                  COUNTERCLAIM
 HAWAIIAN ISLES KONA COFFEE
 CO., LTD.,

                    Defendant.


          DEFENDANT HAWAIIAN ISLES KONA COFFEE CO., LTD.’S
                         COUNTERLCAIM

                                           PARTIES

          1.        Counterclaim Plaintiff Hawaiian Isles Kona Coffee Co., Ltd. (“Kona

 Coffee” or “Counterclaim Plaintiff”) is a Hawaiʻi corporation, with its principal

 place of business in Honolulu, Hawaiʻi.

          2.        On information and belief based solely on paragraph 1 of the

 Complaint as pled by Plaintiff, Counterclaim Defendant Landmark Technology,

 LLC (“Landmark”) is a Delaware limited liability company with its principal

 place of business at 329 Laurel, San Diego, CA 92101.




 4830-2479-0640.2.032548-00015
Case 1:18-cv-00307-ACK-KSC Document 19-1 Filed 09/29/18 Page 2 of 4                PageID #:
                                    162


                                        JURISDICTION

          3.        These counterclaims arise under the patent laws of the United States,

 Title 35, United States Code. The jurisdiction of this Court is proper under at least

 35 U.S.C. § 271 et seq,. and 28 U.S.C. §§ 1331, 1338, 1367, and 2201-02.

          4.        Venue is proper in this District pursuant to at least 28 U.S.C. §§ 1391

 and 1400.

                                            COUNT I

                 DECLARATION REGARDING NON-INFRINGEMENT

          5.        Based on Landmark’s filing of this action and Defendant’s First

 Affirmative Defense, an actual controversy has arisen and now exists between the

 parties as to whether Counterclaim Plaintiff infringed the ‘319 Patent.

          6.        Under the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq.,

 Counterclaim Plaintiff requests a declaration by the Court that it does not infringe

 any claim of the ‘319 Patent under any theory (including directly (whether

 individually or jointly) or indirectly (whether contributorily or by inducement)).

                                           COUNT II

                         DECLARATION REGARDING INVALIDITY

          7.        Based on Landmark’s filing of this action and Defendant’s Second

 Affirmative Defense, an actual controversy has arisen and now exists between the

 parties as to the validity of the claims of the ‘319 Patent.



 4830-2479-0640.2.032548-00015                  2.
Case 1:18-cv-00307-ACK-KSC Document 19-1 Filed 09/29/18 Page 3 of 4                  PageID #:
                                    163


          8.        Under the Federal Declaratory Judgment Act, 28 U.S.C. §2201 et seq.,

 and 35 U.S.C. § 100 et seq., Counterclaim Plaintiff requests a declaration by the

 Court that the claims of the ‘319 Patent are invalid for failure to comply with one

 or more of the requirements of United States Code, Title 35, including without

 limitation, 35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and

 laws pertaining thereto.

                                    PRAYER FOR RELIEF

          WHEREFORE, Counterclaim Plaintiff Hawaiian Isles Kona Coffee Co.,

 Ltd. requests this Court enter judgment in its favor and against Landmark by

 granting the following relief:

          a.        a declaration that the asserted claims of the ‘319 Patent are invalid;

          b.        a declaration that Defendant/Counterclaim Plaintiff does not infringe,

 under any theory, any valid claim of the ‘319 Patent that may be enforceable;

          c.        a declaration that Landmark take nothing by its Complaint;

          d.        judgment against Landmark, and in favor of Counterclaim Plaintiff;

          e.        dismissal of the Complaint with prejudice;

          f.        a finding that this case is an exceptional case under 35 U.S.C. § 285

 and an award to Counterclaim Plaintiff its costs and attorneys’ fees incurred in this

 action; and

          g.        further relief as the Court may deem just and proper.



 4830-2479-0640.2.032548-00015                   3.
Case 1:18-cv-00307-ACK-KSC Document 19-1 Filed 09/29/18 Page 4 of 4            PageID #:
                                    164


                                    JURY DEMAND

          Counterclaim Plaintiff hereby demands trial by jury on all issues.

          DATED: Honolulu, Hawaii, September 29, 2018.




                                                 /s/ Joyce W.Y. Tam-Sugiyama
                                                 JOYCE W. Y. TAM-SUGIYAMA
                                                 KARL K. KOBAYASHI

                                                 Attorneys for Defendants
                                                 HAWAIIAN ISLES KONA COFFEE
                                                 CO., LTD.




 4830-2479-0640.2.032548-00015              4.
